OPINION
DOUGLAS, Judge.
This is an appeal from an order revoking probation.
On the 25th day of September, 1970, the appellant was convicted for burglary with intent to commit theft. His punishment was assessed at two years, probated. One of the conditions of the probation was that the appellant report to the probation officer monthly. A motion to revoke probation was filed January 11, 1972. It alleged that the appellant failed to make reports for ten months, February through November of 1971.
The trial court found that appellant failed to report as ordered and revoked probation.
The appellant contends that there was insufficient evidence to revoke probation.
Don R. Stiles, an adult probation officer for Dallas County, testified the appellant entered a plea of guilty to the burglary charge on the 25th day of September, 1970, and was placed on probation and that he did not report as directed during the months of February through November, 1971. The probation officer also testified that he tried to get in touch with the appellant *645by telephone and wrote letters in March and April, 1971, warning him that action would be taken to revoke probation if he did not report. There was no response to the letters.
The appellant testified that he received a copy of the order of probation from Officer Stiles and that he knew he was to report. He also testified that he received the letters from the probation officer but did not answer or report because he had lost his job and his wife was ill and he was afraid that he would be put in jail.
The only issue on appeal is whether the trial court abused its discretion in revoking probation. Basinger v. State, Tex.Cr.App., 450 S.W.2d 623. The evidence is sufficient to show that appellant violated a condition of his probation in failing to report. See Whiteside v. State, Tex.Cr.App., 468 S.W.2d 831.
No abuse of discretion has been shown. The judgment is affirmed.